Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 dated as of September 28, 2009 (this “Amendment”) among SPECTRA
ENERGY CORP, a Delaware corporation (“Parent”), SPECTRA ENERGY CAPITAL, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders executing this
Amendment on the signature pages hereto and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent under the Credit Agreement referred to below
(the “Agent”).

The Borrower, the Agent and the Lenders, are parties to a Credit Agreement dated
as of May 21, 2007 (as heretofore amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit to be made by the Lenders
to the Borrower. Pursuant to Amendment No. 1 (as defined in the Credit
Agreement), Parent became a party to the Credit Agreement and guaranteed the
Guaranteed Obligations (as defined in the Credit Agreement). The Borrower, the
Agent and the Lenders party hereto wish to amend the Credit Agreement in certain
respects, and accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 of this Amendment, but effective as of the date hereof,
the Credit Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Definitions.

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical location:

““Agreement Currency” has the meaning assigned to such term in Section 8.14(b).”

““Alternative Currency” means each of Canadian Dollars, Euros, Pounds Sterling
and each other currency (other than dollars) that is approved by the Agent, the
applicable Issuing Bank and the Required Lenders in accordance with
Section 2.03(b).”

““Alternative Currency Equivalent Amount” means, at any time, with respect to
any amount denominated in dollars, the equivalent amount thereof in the
applicable Alternative Currency as reasonably determined by the Agent or the
applicable Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with dollars.”



--------------------------------------------------------------------------------

““Applicable Creditor” has the meaning assigned to such term in
Section 8.14(b).”

““Dollar Equivalent Amount” means, at any time, (a) with respect to any amount
in dollars, such amount, and (b) with respect to any amount denominated in an
Alternative Currency, the equivalent amount thereof in dollars as reasonably
determined by the Agent or the applicable Issuing Bank, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of dollars with such Alternative
Currency.”

““Judgment Currency” has the meaning assigned to such term in Section 8.14(b).”

““Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the applicable Issuing Bank of any Letter of Credit denominated in an
Alternative Currency and (d) such additional dates as the Agent, the Borrower or
the applicable Issuing Bank shall reasonably determine or the Required Lenders
shall require.”

““Spot Rate” for a currency means the rate reasonably determined by the Agent or
the applicable Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 A.M. (New York City time) on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Agent or the applicable Issuing Bank may obtain such
spot rate from another financial institution designated by the Agent or the
applicable Issuing Bank if the Person acting in such capacity does not have, as
of the date of determination, a spot buying rate for any such currency; and
provided further that the applicable Issuing Bank may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.”

(b) Section 1.01 of the Credit Agreement shall be amended by restating the
definition of “Letter of Credit Exposure” in its entirety to read as follows:

““Letter of Credit Exposure” means, for any Lender at any time, such Lender’s
Pro Rata Share of the sum of (a) the Dollar Equivalent Amount of all outstanding
Letter of Credit Disbursements that have not been reimbursed by the Borrower at
such time and (b) the aggregate Dollar Equivalent Amount then available for
drawing under all Letters of Credit. For purposes of computing the Dollar
Equivalent Amount available to be drawn under any Letter of Credit, the amount
of such Letter of Credit shall be determined in accordance with Sections 1.05
and 1.06.”

 

2



--------------------------------------------------------------------------------

2.03. Exchange Rates; Currency Equivalents. Article 1 of the Credit Agreement is
hereby amended to add a new Section 1.06 to read in its entirety as follows:

“SECTION 1.06. Exchange Rates; Currency Equivalents.

(a) The Agent or the applicable Issuing Bank, as applicable, shall determine the
Spot Rate as of each Revaluation Date to be used for calculating Dollar
Equivalent Amounts for any Letter of Credit denominated in an Alternative
Currency or the Letter of Credit Exposure. Such Spot Rates shall become
effective as of the Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. The applicable amount of any currency (other than
dollars) for purposes of this Agreement and any other agreements, documents or
instruments related hereto shall be the Dollar Equivalent Amount as so
determined by the Agent or the applicable Issuing Bank, as applicable.

(b) Whenever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the Alternative
Currency Equivalent Amount of such dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
reasonably determined by the Agent or the applicable Issuing Bank, as
applicable.”

2.04. Request for Issuance. Section 2.03(b) of the Credit Agreement is hereby
amended to read in its entirety as follows:

“(b) Request for Issuance. Letters of Credit denominated in dollars or in one or
more Alternative Currencies may be issued hereunder in a Dollar Equivalent
Amount that does not at the time of the issuance of such Letter of Credit exceed
the aggregate Commitments minus the sum of the aggregate outstanding Advances
and Letter of Credit Exposures of the Lenders at such time, provided that no
Issuing Bank shall be required at any time to issue a Letter of Credit that
would result in (x) the aggregate Letter of Credit Exposure in respect of
Letters of Credit issued by it exceeding such Issuing Bank’s Letter of Credit
Commitment or (y) the Dollar Equivalent Amount of the aggregate outstanding
amount of Letters of Credit issued hereunder denominated in Alternative
Currencies exceeding $150,000,000. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the Agent
prompt notice thereof. Each such notice by the Borrower of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone, confirmed by the
Borrower immediately in writing in substantially the form of Exhibit C attached
hereto, specifying therein the requested (i) date of such issuance (which shall
be a Business Day), (ii) face amount of such Letter of Credit (which must be in
dollars or an Alternative Currency), (iii) expiration date of such Letter of
Credit (which may not be more than one year after the Termination Date; provided
that the Borrower

 

3



--------------------------------------------------------------------------------

shall Cash Collateralize in accordance with Section 2.03(h) any Letter of Credit
that has an expiration date on or after the Termination Date; provided, further,
that no Letter of Credit may expire after the date that is five Business Days
prior to an Existing Termination Date in respect of any Declining Lenders under
Section 2.05(e) if, after giving effect to the issuance of such Letter of
Credit, the aggregate Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Existing Termination Date
would be less than the Letter of Credit Exposure following such Existing
Termination Date), (iv) name and address of the beneficiary of such Letter of
Credit and (v) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”). Upon receipt of a Notice of Issuance, the Agent
shall promptly notify each Lender of the contents thereof and of the amount of
such Lender’s Letter of Credit Exposure in respect of such Letter of Credit. If
the requested form of such Letter of Credit is acceptable to such Issuing Bank
in its sole discretion, such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern. The Borrower may from time to time request that Letters of Credit be
issued in a currency other than dollars, Canadian Dollars, Euros or Pounds
Sterling, provided that such requested currency is a lawful currency (other than
dollars) that is readily available and freely transferable and convertible into
dollars. Any such request shall be made to the Agent not later than twenty
(20) Business Days (or such other date as may be agreed by the Agent and the
applicable Issuing Banks, in their sole discretion) prior to the date of the
desired issuance of a Letter of Credit denominated in the requested currency. If
approved by the Agent and the Required Lenders in their sole discretion, the
Agent shall promptly notify each Issuing Bank thereof. Each Issuing Bank shall
notify the Agent not later than ten (10) Business Days (or such other date as
may be agreed by the Agent and the applicable Issuing Banks, in their sole
discretion) after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit in such requested currency. Any
failure by an Issuing Bank to respond to such request within the time period
specified in the preceding sentence shall be deemed a refusal by such Issuing
Bank to issue Letters of Credit in the requested currency. If the Agent, the
Required Lenders and one or more Issuing Banks consent to the issuance of
Letters of Credit in such requested currency, the Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for Letter of Credit issuances by those Issuing
Banks consenting thereto. If the Agent shall fail to obtain consent for an
additional currency under this Section 2.03(b), the Agent shall promptly notify
the Borrower.”

 

4



--------------------------------------------------------------------------------

2.05. Issuing Bank Reports. Section 2.03(c) of the Credit Agreement is hereby
amended to read in its entirety as follows:

“(c) Issuing Bank Reports. Unless otherwise agreed by the Agent, each Issuing
Bank shall report in writing to the Agent (i) on or prior to each Business Day
on which such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
Dollar Equivalent Amount of the aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the Dollar
Equivalent Amount thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate Dollar Equivalent Amount of the
Letters of Credit issued by it without first obtaining written confirmation from
the Agent that such increase is then permitted under this Agreement, (ii) on
each Business Day on which such Issuing Bank makes any Letter of Credit
Disbursement, the date and the Dollar Equivalent Amount of such Letter of Credit
Disbursement, (iii) on any Business Day on which a Borrower fails to reimburse a
Letter of Credit Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the Dollar Equivalent Amount of such
Letter of Credit Disbursement and (iv) on any other Business Day, such other
information as the Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.”

2.06. Drawings Under Letters of Credit; Reimbursement; Interim Interest.
Section 2.03(e) of the Credit Agreement is hereby amended to read in its
entirety as follows:

“(e) Drawings Under Letters of Credit; Reimbursement; Interim Interest. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Issuing Bank shall notify the Agent and the
Agent shall promptly notify the Borrower and each other Lender as to the Dollar
Equivalent Amount to be paid as a result of such demand or drawing and the
payment date. The Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse the Issuing Bank in the applicable currency for any
amounts paid by the Issuing Bank upon any drawing under any Letter of Credit
without presentment, demand, protest or other formalities of any kind. If the
Borrower fails to make such reimbursement payment when due, the Agent shall
notify each Lender of the applicable Letter of Credit Disbursement, the payment
then due from the Borrower in respect thereof (the “Unreimbursed Amount”) and
the Dollar Equivalent Amount of such Lender’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Lender shall pay to the Agent the Dollar
Equivalent Amount of its Pro Rata Share of the Unreimbursed Amount, in the same
manner as provided in Section 2.02 with respect to Advances made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders in dollars or, if requested by such Issuing
Bank, the equivalent amount thereof in the applicable Alternative Currency as
determined by the Agent or the applicable Issuing Bank at such time on the basis
of the Spot Rate (determined as of such funding date) for the purchase of such
Alternative Currency with dollars. Promptly following receipt by the Agent of
any payment from the Borrower pursuant to this Section 2.03(e), the Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this Section 2.03(e) to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this Section 2.03(e) to

 

5



--------------------------------------------------------------------------------

reimburse the Issuing Bank for any Letter of Credit Disbursement shall not
constitute an Advance and shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank for such Letter of Credit Disbursement. All such
amounts paid by the Issuing Bank (whether or not the Dollar Equivalent Amount of
their Pro Rata Shares of such amounts have been paid to the Issuing Bank by the
Lenders as provided above) and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the Base Rate for such day plus, if such amount remains unpaid for more than
three Business Days, 1%.”

2.07. Obligations Unconditional. Section 2.03(f) of the Credit Agreement is
hereby amended (a) to remove the word “or” at the end of clause (iv) thereof,
(b) to renumber clause (v) thereof as clause (vi) and (c) to insert a new clause
(v) to read in its entirety as follows:

“(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or the relevant currency
markets generally; or”.

2.08. Letter of Credit Fees. Section 2.04(b)(ii) of the Credit Agreement is
hereby amended to read in its entirety as follows:

“(ii) The Borrower shall pay to each Issuing Bank, for its own account a
fronting fee on the Dollar Equivalent Amount of the amount of Letters of Credit
issued by such Issuing Bank at the rate of 0.125% per annum or such other rate
as may be agreed by the Borrower and such Issuing Bank.”

2.09. Mandatory Payments and Prepayments of Advances. Section 2.09(b) of the
Credit Agreement is hereby amended to read in its entirety as follows:

“(b) Outstandings in Excess of Commitments. At any time that the aggregate
principal amount of Advances outstanding plus the aggregate Letter of Credit
Exposures exceeds the aggregate Commitments (an “Excess”), including, without
limitation, as a result of currency exchange rate fluctuations with respect to
Letters of Credit denominated in Alternative Currencies, the Borrower shall
immediately prepay to the Agent for the ratable account of the Lenders, in whole
or in part, a principal amount of Advances comprising part of the same
Borrowing(s) selected by the Borrower that will eliminate the Excess, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 2.11; provided, further, that in
the event an Excess remains after prepayment in full of all of the Advances, the
Borrower shall immediately deposit cash collateral in an account with the Agent,
in the name of the Agent and for the benefit of the Lenders and the Issuing
Banks (such deposit to be held by the Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement in
accordance with Section 2.03(h)), in an amount equal to such Excess.

 

6



--------------------------------------------------------------------------------

2.10. Conversion of Currencies. Article VIII of the Credit Agreement is hereby
amended to insert the following new Section 8.14 at the end of such Article:

“SECTION 8.14. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 8.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.”

Section 3. Representations and Warranties. Each of the Borrower and Parent
represents and warrants to the Lenders and the Agent that (a) the
representations and warranties of such Person set forth in this Amendment and in
the Credit Agreement shall be true and correct in all material respects (except
for those representations and warranties qualified by “materiality,” “Material
Adverse Effect” or like qualification, which shall be true and correct in all
respects) on and as of the date hereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), and as if each reference therein to “this Agreement” or “the
Credit Agreement” (or words of similar import) included reference to this
Amendment and (b) no Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 of this
Amendment shall become effective, as of the date hereof, on the date on which
the Agent shall have received one or more counterparts of this Amendment,
executed and delivered by Parent, the Borrower and the Required Lenders.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect, and each of Parent and the
Borrower (a) ratifies and confirms all provisions of the Credit Agreement as
amended by this Amendment, (b) ratifies and confirms that all obligations of
each of Parent and the Borrower under the Notes and the Credit Agreement as
amended by this Amendment are not released, reduced, or otherwise adversely

 

7



--------------------------------------------------------------------------------

affected by this Amendment, and (c) agrees to perform such acts and duly
authorize, execute, acknowledge and deliver such additional documents and
certificates as Agent may reasonably request in connection with this Amendment.
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Amendment by telecopier or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York. Each of Parent and the Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Amendment and the
Credit Agreement or the transactions contemplated hereby or thereby. Each of
Parent and the Borrower irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
EACH OF PARENT, THE BORROWER, THE AGENT AND THE LENDERS PARTY HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT OR THE NOTES OR THE ACTIONS OF
THE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF. The Borrower shall pay all reasonable fees and
out-of-pocket expenses paid or incurred by the Agent incident to this Amendment,
including, without limitation, the reasonable fees and out-of-pocket expenses of
the Agent’s counsel in connection with the negotiation, preparation, delivery
and execution of this Amendment and any related documents. This Amendment
constitutes the entire agreement and understanding among the parties hereto and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

[Remainder of page intentionally left blank; signature pages follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Credit Agreement to be duly executed and delivered as of the day and year first
above written.

 

PARENT SPECTRA ENERGY CORP By:   /s/ Allen C. Capps   Name:   Allen C. Capps  
Title:   Vice President and Treasurer BORROWER SPECTRA ENERGY CAPITAL, LLC By:  
/s/ Allen C. Capps   Name:   Allen C. Capps   Title:   Vice President and
Treasurer

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By:   /s/ Robert W. Traband   Name:   Robert W. Traband   Title:   Executive
Director

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ Todd Mogil Name:   Todd Mogil Title:   Vice President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Gabe Gomez Name:   Gabe Gomez Title:   Vice
President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:   /s/ Nicolas A. Bell Name:   Nicolas A. Bell Title:  
Director

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ Christina Faith Name:   Christina
Faith Title:   Vice President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH By:   /s/ Nupur Kumar Name:   Nupur Kumar
Title:   Vice President By:   /s/ Kevin Buddhew Name:   Kevin Buddhew Title:  
Associate

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Ming K. Chu Name:   Ming K. Chu
Title:   Vice President By:   /s/ Marcus Tarkington Name:   Marcus Tarkington
Title:   Director

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

UBS AG STAMFORD BRANCH By:   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:  
Associate Director By:   /s/ Marie Haddad Name:   Marie Haddad Title:  
Associate Director

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO MERRILL LYNCH BANK USA By:   /s/
Gabe Gomez Name:   Gabe Gomez Title:   Vice President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By:   /s/ Ryan Vetsch Name:   Ryan Vetsch Title:  
Authorized Signatory

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:   /s/ Andrew Ostrov Name:   Andrew Ostrov Title:  
Director

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC. By:   /s/ Joseph W. Linder Name:   Joseph W.
Linder Title:   Vice President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

CIBC INC. By:   /s/ Dominic J. Sorresso Name:   Dominic J. Sorresso Title:  
Executive Director

CIBC World Markets Corp.

Authorized Signatory

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ Yann Pirio Name:   Yann Pirio Title:   Director

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC By:   /s/ Debbi L. Brito Name:   Debbi L. Brito
Title:   Authorized Signatory

Signature Page to Amendment No. 2 to Credit Agreement

 

24



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH

By:   /s/ Gordon DeKuyper Name:   Gordon DeKuyper Title:   Authorized Signatory

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP,

NEW YORK BRANCH

By:   /s/ Masakazu Hasegawa Name:   Masakazu Hasegawa Title:   General Manager

Signature Page to Amendment No. 2 to Credit Agreement

 

26



--------------------------------------------------------------------------------

WOODLANDS COMMERCIAL BANK By:   /s/ Gary Murray Name:   Gary Murray Title:  
Chief Credit Officer

Signature Page to Amendment No. 2 to Credit Agreement